DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.

Response to Arguments
Applicant’s arguments, see p.9-11, filed on 25 April 2022, with respect to the rejection(s) of Claim(s) 1-15 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly added limitation in amended Claim(s) 1/10/20 has been disclosed by McCracken et al. (US 2018/0253905 A1).  After discussed with Applicant’s representative, Independent Claims 1/10/20 are further amended through Examiner’s Amendment.  Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Joel Justiss (Reg. No. 48,981) on 25 April 2022.
The application has been amended as follows: 

Claim 1. (Currently Amended)  A mixed reality system, comprising:
a structure;
	a vehicle configured to support multiple users, wherein the vehicle is suspended from the structure via an articulating universal connection mount; and
	a system controller comprising a processor configured to provide virtual reality video content to a virtual reality interface of each of the multiple users in response to one or more active interactions of each of the multiple users with their respective virtual reality interface, in response to one or more active interactions of at least one of the multiple users with at least one control of the vehicle, and in response to movement of at least one of the multiple users with respect to the vehicle, wherein the virtual reality video content corresponds to a [[the ]]real world of the vehicle and action any one of the multiple users within the vehicle affects all of the virtual reality video content provided to each 

Claim 5. (Currently Amended)  The mixed reality system as recited in Claim 3, wherein the system controller further includes 
Claim 10. (Currently Amended)  A mixed reality system, comprising:
	a stationary structure;
	a vehicle configured to support multiple users, wherein the vehicle is suspended from the stationary structure via an articulating universal connection mount; 
	a vertical lifting device coupled to the articulating universal connection mount; and		a system controller comprising a processor configured to provide virtual reality video content to a virtual reality head mounted display of each of the multiple users in response to one or more active interactions of each of the multiple users with their respective virtual reality head mounted display, in response to active interactions of the multiple users with controls of the vehicle, and in response to movement of the multiple users with respect to the vehicle, wherein the articulating universal connection mount translates movement from the vertical lifting device to the vehicle in response to the active interactions of the multiple users with the controls of the vehicle, wherein the virtual reality video content corresponds to a [[the ]]real world of the vehicle and action any one of the multiple users within the vehicle affects all of the virtual reality video content provided to another one of the multiple users.

Claim 20. (Currently Amended)  A mixed reality system, comprising:
	a structure;
	a vehicle configured to support multiple users, wherein the vehicle is suspended from the structure via an articulating universal connection mount; 
	a system controller configured to provide virtual reality video content to a virtual reality head mounted display of each of the multiple users in response to one or more active interactions of each of the multiple users with their respective virtual reality head mounted display, in response to one or more active interactions of at least one of the multiple users with at least one control of the vehicle, and in response to movement of at least one of the multiple users with respect to the vehicle,
	wherein the system controller includes a processor and a separate microcontroller communicatively coupled to the processor, wherein the microcontroller includes proprietary software that generates commands for sensory feedback to the multiple users in response to the one or more active interactions with the at least one control of the vehicle and movement of at least one of the multiple users, and generates commands for the processor to generate the virtual reality video content for each one of the multiple users,
	wherein the vehicle is in a [[the ]]real world and is replicated in a virtual world of the virtual reality video content, which corresponds to the real world of the vehicle and the one or more active interactions with the at least one control of the vehicle and action of any within the vehicle affects all of the virtual reality video content provided to each 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of providing virtual reality video content to a virtual reality interface of each of a multiple users, wherein the virtual reality video content corresponds to a real world of the vehicle and action of any one of the multiple users within the vehicle affects all of the virtual reality video content provided to each one of the multiple users as claimed in independent claims 1/10/20.  The closest prior art, McCracken et al. (US 2018/0253905 A1), discloses providing virtual reality to plurality users.  However, it fails to disclose during the vehicle riding, only one participant is driving therefore not any one of participants is able to affect the video content provided to each one of participants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613